246 F.2d 607
June Heyward STEPHENS, Appellant,v.UNITED STATES of America, Appellee.
No. 5586.
United States Court of Appeals Tenth Circuit.
July 1, 1957.

No appearance for appellant.
Philip R. Douglas, Asst. U. S. Atty., Oklahoma City, Okl. (Paul W. Cress, U. S. Atty., Oklahoma City, Okl., on the brief), for appellee.
Before PHILLIPS, PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Appellant is presently incarcerated at Alcatraz, California, under sentence by the United States District Court for the Western District of Oklahoma. On October 31, 1956, he filed a Motion in the Nature of a Writ of Error Coram Nobis, alleging that he was coerced into waiving his right to grand jury indictment, that his plea of guilty was obtained by threats, promises and coercion, and that he did not receive effective assistance of counsel. The trial court, properly treating the motion as one made under 28 U.S.C. § 2255, reviewed the record of the original hearing and denied the motion without a further hearing.


2
It is immediately apparent that appellant's motion alleges but bald conclusions unsupported by allegation of fact and is therefore legally insufficient. The trial court may properly deny the motion without hearing, United States v. Sturm, 7 Cir., 180 F.2d 413, certiorari denied 339 U.S. 986, 70 S.Ct. 1008, 94 L. Ed. 1388, or require the movant to amend his motion to substantiate with designation of fact the broad assertions of the motion before determining whether or not possible grounds for relief exist under sec. 2255. If the motion is denied without hearing because of insufficiency of pleading a further motion, if legally sufficient, should not be considered repetitious.


3
Affirmed.